Citation Nr: 0832643	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  99-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for somatoform pain 
disorder, variously diagnosed as chronic pain disorder, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for residuals of 
prostate cancer, also claimed as a prostate condition.

4.  Entitlement to service connection for an abdominal 
disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a hiatal hernia and 
gastroesophageal reflux disorder (GERD), to include as 
secondary to service-connected disabilities or due to an 
undiagnosed illness. 

6.  Entitlement to service connection for severe restrictive 
lung disorder, to include as due to an undiagnosed illness.

7.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine with herniated 
nucleus pulpous, L3-4 (back disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973 and from November 1990 to July 1991.  The 
latter period of service includes service in the Persian Gulf 
from January 6, 1991 to June 15, 1991.  The veteran also had 
periods of active duty for training when he was in the 
Alabama National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.

In October 2000 and June 2006, the veteran appeared and 
testified at Travel Board and Decision Review Officer (DRO) 
hearings, respectively.  Both transcripts are of record.  

In a Board decision dated in July 2001, the veteran's claims 
for service connection for prostate disorder, abdominal 
disorder, and somatoform pain disorder (which had been 
reopened by the Board), and his claim for an increased rating 
for his spine disability, were remanded for further 
development.  The requested development was completed and the 
case is appropriately before the Board for review.  

The Board notes that chronic pain disorder was separately 
perfected by the veteran.  Chronic pain disorder was 
referenced under the same circumstances as the veteran's 
somatoform pain disorder-primarily related to pain caused by 
the veteran's service-connected back disability.  The Board 
finds that the symptoms of the veteran's claimed chronic pain 
disorder are analogous to the symptoms alleged regarding his 
claimed somatoform pain disorder.  Thus, the claim is 
properly characterized as noted on the title page and are, in 
effect, the same disability for which the veteran seeks 
service connection.  

The issue of entitlement to service connection for a right 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently diagnosed as having somatoform 
pain disorder attributable to his period of active service.  

3.  The veteran is not currently diagnosed as having a 
prostate condition attributable to his period of active 
service.  

4.  The veteran is not currently diagnosed as having an 
abdominal disability.  

5.  The veteran's is not currently diagnosed as having a 
hiatal hernia or GERD attributable to his period of active 
service.  

6.  The veteran has pronounced intervertebral disc syndrome 
of the lumbar spine with little intermittent relief.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for somatoform 
disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Prostate cancer was neither caused nor worsened by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  An abdominal disability was not incurred in service or 
presumed to have been incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).

4.  GERD and a hiatal hernia were not incurred in service or 
presumed to have been incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).

5.  The criteria for service connection for a restrictive 
lung disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

6.  Criteria for a 60 percent rating for intervertebral disc 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.40, 4.45, 4.59, 4.71 
(2007), 4.71a, Diagnostic Code 5293 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in September 2001, April 2003, September 
2003, July 2005, March 2006, and December 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims for service connection 
and his claim for an increased rating, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  
Specifically, the veteran has issued statements indicating 
how his back disability has impacted his daily life.   

Finally, in the March 2006 letter, the veteran was notified 
that, depending on the disability involved a rating from 0 to 
100 percent would be assigned and that VA uses a schedule for 
rating disabilities.  Previously, in his multiple Statements 
of the Case for his spine disability, the veteran was 
provided with a copy of the relevant diagnostic codes 
(Diagnostic Codes 5237, 5257, 5293, 5295, located in 38 
C.F.R. § 4.71a )-some of which were revised as discussed 
more fully below.  Further, the veteran has been represented 
by experienced counsel throughout this appeal process and has 
had a meaningful opportunity to assist in development of his 
claim.  Thus, the veteran was accordingly made well aware of 
the requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notices were given prior to their 
respective appealed AOJ decisions.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his claimed 
disabilities, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board.  In 
October 2000 and June 2006, the veteran appeared and 
testified at a Travel Board hearing and a DRO hearing, 
respectively, at the Montgomery RO.  

In April 2007, the RO made a formal finding that the 
veteran's service medical records (SMRs) were unavailable.  
Noted were all attempts to retrieve these records.  In an 
April 2007 communication to VA, the veteran indicated that he 
did not have any SMRs in his possession to submit on behalf 
of his claim.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  


Service connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

The veteran seeks service connection for various disabilities 
claimed to be the results of possible exposures during his 
period of service in the Persian Gulf.  On November 2, 1994, 
Congress enacted the "Persian Gulf War Veterans' Benefits 
Act," which was Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran experiencing a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, Section 1602(a)(1) added 38 U.S.C.A., 
Section 1118, which codified the presumption of service 
connection for an undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. Section 3.317(a)(1)(i) to expand the 
presumptive period from December 2001 to December 2006.  This 
interim rule became effective November 9, 2001.

On December 27, 2001, President Clinton signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amended various provisions of 38 U.S.C.A. §§ 
1117 and 1118, including a complete revision of Section 
1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 

	(A) An undiagnosed illness. 

	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 

	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to Section 1117, as 
follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. Section 1118(a) was amended to add a 
paragraph including the signs and symptoms of Section 1117(g) 
as manifestation of an undiagnosed illness.  The effective 
date of all of the cited amendments is March 1, 2002.  See 
also 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(1)(ii).

Furthermore, for the purposes of 38 C.F.R. § 3.317(a)(1), 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

The evidence of record clearly shows that the veteran served 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  Thus, he has qualifying service for 
consideration of the presumption of service connection for 
disabilities medically attributed to undiagnosed illness or 
an unexplained chronic multisymptom illness.  

The Board notes at this juncture that it has a heightened 
duty to provide its reasons and bases in rendering a decision 
when a veteran's service medical records have been lost or 
destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 
371 (2005) ("In cases where . . . the appellant's SMRs have 
been lost or destroyed, the Board's obligation to provide 
well-reasoned findings and conclusions, to evaluate and 
discuss all of the evidence that may be favorable to the 
appellant, and to provide an adequate statement of the 
reasons or bases for its rejection of such evidence is . . . 
heightened"); Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (noting that "when SMRs are presumed destroyed, 'the 
BVA's obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule is 
heightened.' This rule has become well entrenched in the 
Court's caselaw") (quoting O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).

It is important to note that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Somatoform disorder

The veteran seeks service connection for somatoform disorder.  
He contends it had its onset during service or secondary to a 
service-connected disability.  

The veteran is currently diagnosed as having somatoform 
disorder.  Therefore, the issue before the Board is whether 
the veteran's somatoform disorder had its onset during 
service or as a result of a service-connected disability.  

In a June 1996 National Guard neurological treatment record, 
the veteran complained of chronic pain.  The treating 
personnel indicated that he or she could not rule out 
somatoform pain disorder because his complaints of pain were 
out of proportion to the physical findings.  He was referred 
to the mental health clinic to rule out somatoform pain 
disorder. 

Upon an August 1996 orthopedic examination for the Medical 
Evaluation Board, the veteran was noted to have 
undifferentiated somatoform disorder.  In an October 1996 
addendum to the veteran's Medical Evaluation Board for his 
National Guard service, the veteran had complained of 
constant, daily pain in his neck and back despite his wish to 
return to work.  He advised that his physical condition 
prevented him from doing so.  The veteran was diagnosed as 
having undifferentiated somatoform disorder and pain disorder 
associated with his general medical condition.  The examiner 
indicated that he gave these diagnoses because the veteran's 
symptoms appeared to be out of proportion to the physical 
findings and judgment of the orthopedic surgeon.  The veteran 
was found to have marked impairment for military duty and 
definite impairment for social and industrial adaptability.  

The June 1997 report of Medical Evaluation Board proceedings 
reflected that the veteran's onset of muscular low back pain 
(determined to be within the line of duty) and his somatoform 
pain disorder both had their onset in June 1995.  His 
somatoform disorder was noted to have been incurred while he 
was entitled to base pay and that it did not exist prior to 
service.  No formal line of duty determination was made 
regarding the somatoform disorder.  The veteran was 
subsequently discharged from the National Guard due to his 
physical disabilities.  

Pursuant to a July 2001 Board remand, the veteran underwent a 
VA examination regarding this condition in May 2007.  At the 
examination, the veteran complained of pain all over his 
body.  The examiner indicated that the veteran had multiple 
etiologies related to his complaints of pain, but that he had 
"significant psychological overlay to his physical 
problems."  She referenced a treatment record where the 
veteran was diagnosed as having somatoform disorder and noted 
its definition as, "'...persistent and chronic pain at one or 
more sites where psychological factors are thought to play a 
role.'"  The examiner found that although the veteran had 
multiple reasons for his pain, his complaints appeared to be 
more than could be explained solely by his physical 
diagnoses.  She indicated that she could not resolve the 
issue of whether his somatoform disorder was etiologically 
related to his service.  She did note, however, that 
somatoform disorder was mentioned as one of his in-service 
diagnoses, but could not render an opinion without resort to 
speculation.  

Given the evidence as outlined above, the Board finds that 
the evidence is in relative equipoise regarding the veteran's 
claimed somatoform disorder.  The veteran's National Guard 
treatment records reflect treatment for symptoms related to 
and a diagnosis of somatoform disorder.  In fact, this 
disorder's onset was noted as being the same date as the 
onset of his service-connected spine disability.  Although 
there was no formal line of duty determination, there was no 
finding that it was not related to service, and the veteran 
was subsequently discharged from his National Guard service 
due to his inability to perform the duties related to service 
caused by his back pain.  Further, the May 2007 VA examiner 
indicated that she could not determine whether the veteran's 
somatoform disorder was related to service without resorting 
to speculation.  She did note, however, that the veteran's 
disorder was first noted while in service.  Upon review of 
the evidence in favor of the veteran's claim, as well as the 
negative evidence, the Board finds that the evidence is in 
relative equipoise.  Thus, service connection for somatoform 
disorder is granted.  

Prostate disorder

The veteran seeks service connection for a prostate disorder.  
He contends that during his first period of service, he 
contracted a venereal disease and this caused his subsequent 
prostatitis and prostate cancer.  It is alleged that he has 
had symptoms associated with prostatitis since service 
separation.  

As noted above, the veteran's SMRs are unavailable for 
review.  In a June 1991 medical examination, the veteran's 
rectal examination was noted to be negative.  His prostate 
was found to be within normal limits.  

The veteran's National Guard medical records are devoid of 
any reference to treatment for prostatitis or its related 
symptoms.  

In a February 1995 retention medical examination, the 
veteran's digital rectal examination was found to be normal.  
In a May 1996 medical examination report, the veteran's 
rectal examination was noted to be normal-including a normal 
tone and prostate.  

In January 1997, the veteran reported occasional urinary 
frequency and pain in his testicle.  His prostate was noted 
to be tender.  In August 1998, the veteran was diagnosed as 
having moderate chronic prostatitis and epididymitis.  
Prostate cancer was ruled out upon biopsy.  In 1999, however, 
the veteran was diagnosed as having prostate cancer.  He 
underwent a prostatectomy.  

Following service in an October 1998 letter, the veteran's 
private treating physician indicated that the veteran had 
been treated for low-grade, chronic prostatitis since 1975.  
The veteran was noted to have had an episode of epididymitis 
in July 1993.  The physician did not opine as to whether the 
veteran's prostatitis had its onset during service.  

In the veteran's May 2000 substantive appeal, he indicated 
that while he was stationed in Germany, he contracted a 
venereal disease.  He sought treatment and was given 
injections in both hips and 3 pills following the injections.  
He reported that 2 to 3 weeks following the treatment, he 
developed a rash on the tip of his penis and then noticed a 
water spot on his pants.  Following discharge, the instances 
of water spots increased.  He sought treatment in 1974 and 
was told that he had mild prostatitis.  

At his October 2000 Travel Board hearing, the veteran 
testified that he began seeing blood in his urine beginning 
in 1975.  He testified that at that time his PSA was normal, 
but subsequently it had increased.  

In August 2004, the veteran underwent a VA examination.  He 
was diagnosed as having carcinoma of the prostate, 
status/post transurethral resection of the prostate.  He had 
residuals of chronic urinary incontinence and loss of use of 
a creative organ.  The examiner reviewed the veteran's claims 
file and opined that the veteran's prostate condition is not 
at least as likely as not caused by service.  In reaching 
this conclusion, the examiner noted that it appeared that the 
veteran was not exposed to carcinogens in service which could 
have caused this condition.  There is no clinical opinion to 
the contrary.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for a 
prostate condition.  Of record is the veteran's treatment for 
prostatitis and prostate cancer.  There is no evidence, 
however, that the veteran sought treatment or had complaints 
of prostate problems during service.  In fact, the veteran's 
prostate was noted to be normal in his periodic medical 
examination reports.  The Board recognizes that the veteran's 
private treating physician's letter stated that the veteran 
had low grade, chronic prostatitis since 1975.  The 
physician, however, gave no opinion as to whether the 
prostatitis had its onset in service.  Of record is an August 
2004 VA opinion finding that the veteran's prostate condition 
did not likely have its onset in service.  

The Board appreciates the veteran's assertions that his 
prostate cancer was caused by a sexually transmitted disease 
(STD) incurred in service.  There is no evidence of record 
linking the veteran's alleged in-service treatment for an STD 
to his prostate condition-other than by the veteran's own 
assertions.  The Board notes that the veteran is competent, 
as a layman, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He is not, however, competent to offer his medical opinion as 
to cause or etiology of the claimed disability, as there is 
no evidence of record that the veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent a competent medical opinion linking the 
veteran's currently claimed prostate condition to service, 
service connection must be denied.  

Abdominal disorder and GERD

The veteran seeks service connection for an abdominal 
disorder, hiatal hernia and GERD, to include as secondarily 
related to taking medication for service-connected 
disabilities or due to an undiagnosed illness.  

The veteran's available National Guard medical records are 
devoid of any reference to treatment for symptoms of a hiatal 
hernia, GERD or abdominal problems.  As noted above, the 
veteran's SMRs were found to be unavailable, but the veteran 
has not contended that these records would include any 
treatment for symptoms associated with a hiatal hernia, GERD 
or an abdominal disability.  

In April 1997, the veteran underwent a biopsy of his stomach 
tissue.  He was found to have diminutive polyps in the body 
and prepyloric area.  There was no subsequent treatment for 
these polyps.  

In an August 1998 VA general medical examination, the veteran 
reported bilateral, lower abdominal discomfort with evidence 
of blood on his toilet tissue.  Physical examination of the 
abdomen revealed no tenderness, mass or palpable organs.  He 
was noted to have a history of gastric and rectal polyps as 
evidenced by a previous esophagogastroduodenoscopy and 
colonoscopy, respectively.  

In a treatment note dated in March 2004, the veteran was 
noted to have GERD.  In November 2004, the veteran sought VA 
treatment with complaints of a burning sensation in his 
throat for two weeks.  No diagnosis was made.  

In August 2004, the veteran underwent a VA examination for 
his claimed GERD.  The examiner reviewed the veteran's claims 
file prior to the examination.  He was noted to have 
undergone a biopsy from the body of his stomach in the 
prepyloric region-performed in April 1997.  The veteran 
reported experiencing acid reflux with burning in his stomach 
since returning from the Persian Gulf in 1991.  The veteran 
related symptoms such as nausea, vomiting, diarrhea, and 
occasional hematochezia, but no constipation, heatemesis or 
melena.  The veteran denied any hernia surgery, GI malignancy 
or peritoneal tuberculosis.  After an upper GI series, the 
veteran was diagnosed as having a sliding hiatal hernia with 
GERD.  The examiner opined that the hiatal hernia and GERD 
are not at least as likely as not related to service.  There 
is no opinion to the contrary.  No diagnosis was made 
regarding a separate abdominal disability.  

In December 2005, the veteran underwent a VA esophageal and 
hiatal hernia examination.  The examiner reviewed the 
veteran's claims file prior to the examination.  The veteran 
complained of GERD and pain that he alleged was due to 
medicine taken for his service-connected disabilities.  The 
veteran reported symptoms associated with GERD for 3 to 4 
years prior to the instant examination.  Upon clinical 
examination, the veteran was diagnosed as having a sliding 
hiatal hernia with GERD, but without evidence of chronic 
peptic esophagitis.  The examiner opined that the veteran's 
hiatal hernia with GERD was not caused by his medication for 
his service-connected disabilities.  In reaching his opinion, 
the examiner noted that a hiatal hernia is caused by a 
weakening of the diaphragm around the distal end of the 
esophagus and causes a herniation of the stomach into the 
chest cavity.  Thus, he opined, it could not be the result of 
any medication.  

Upon review of the outlined evidence, the Board finds that 
the veteran is not entitled to service connection for an 
abdominal disability.  The veteran was found to have 
abdominal polyps in April 1997, but there was not further 
treatment or complaints of an abdominal problem.  The Board 
finds that there is no current diagnosis of a separate 
abdominal disability.  Absent a disease or injury incurred 
during service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of an abdominal condition related to the veteran's 
service, service connection must be denied.  

As for the veteran's claim of service connection for a hiatal 
hernia and GERD, the Board also finds that service connection 
is not warranted.  There is no evidence of record, other than 
the veteran's own assertions, that his hernia and GERD are 
related to the medication needed for his service-connected 
disabilities.  As noted above, the veteran is not competent 
to render medical opinions as to the etiology of his claimed 
disabilities.  See Routen.  Further, there are two clinical 
opinions of record finding that the veteran's hiatal hernia 
and GERD are less likely than not related to the veteran's 
military service.  Absent a competent medical opinion of 
record linking the veteran's currently diagnosed hiatal 
hernia and GERD to service or a service-connected disability, 
service connection must be denied on a direct and secondary 
basis.  

Regarding the contention that the veteran has a hiatal 
hernia, stomach disability and GERD due to his service in the 
Persian Gulf, the Board notes that the veteran has not been 
found to have a qualifying chronic disability under 38 C.F.R. 
§ 3.317, to include an undiagnosed illness.  The records in 
the veteran's claims file indicate that he has been diagnosed 
as having a hiatal hernia and GERD.  The Board highlights 
that gastrointestinal signs or symptoms may be a 
manifestation of an undiagnosed illness.  See 38 C.F.R. § 
3.317(b).  There is no indication in the record that the 
veteran has been diagnosed as having a disability for which a 
medical professional has found that that etiology is unknown 
or undeterminable.  The Board again notes that chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(2)(ii).  Thus service connection for 
a hiatal hernia, stomach disability and GERD is also denied 
on a presumptive basis.  

Severe restrictive lung disorder

The veteran seeks service connection for a severe restrictive 
lung disorder.  

In a June 1993 Persian Gulf Registry, the veteran was noted 
to have mild, restrictive lung impairment.  Physical 
examination revealed that lungs were clear.  Upon chest x-
ray, the veteran was not found to have active cardiac, 
pulmonary or pleural abnormality.  The impression was that he 
had a normal chest x-ray with evidence of calcified 
granulomas in the hila and upper mediastinum.  

A May 1996 VA treatment record reflects treatment for a 
provisionally diagnosed lung lesion.  The assessment was old 
granulomatous disease without further workup necessary.  The 
purified protein derivative (PPD) test was negative as of 
June 1996.  

In a letter from the Office of the Secretary of Defense, 
dated in July 1997, the veteran was notified that his unit 
was stationed near Khamisiyah, Iraq in March 1991.  Upon 
rocket destruction in the area, nerve agents sarin and 
cyclosarin may have been released in the air.  It was noted 
that the veteran may have been exposed to nerve agents, but 
that his level of exposure would be too low to cause any 
symptoms at that time.  

In an August 1998 x-ray report, the veteran was found to have 
granulomatous changes in the AP window region and minimally 
in the lungs.  There were no infiltrates, effusion, or 
significant cardiovascular silhouette abnormalities seen.  
There was no finding of apparent acute process.  This was 
noted to be a minor abnormality

As note in an April 2004 pulmonary consult note, the veteran 
complained of nighttime respiratory distress and ceased 
breathing during sleep.  He reported being exposed to nerve 
gas while in Kuwait, and recalled that in 1991 he was told he 
had a spot on his lungs.  The impression was that he had 
sleep apnea, a history of spot on his lungs and shortness of 
breath from exposure to nerve gas.  

In May 2004, the veteran underwent a pulmonary function 
analysis.  Due to the veteran's complaints of back pain and 
headache, the physician indicated that his effort was not 
good and advised that these results should not be relied 
upon.  The physician's interpretation was that there was no 
obstructive lung defect by the FEV1/FVC ration, but there was 
a severe restrictive lung defect.  

In December 2005, the veteran underwent a Gulf War VA 
examination.  The veteran reported smoke inhalation in 1990 
in the Persian Gulf from burning oil wells.  He related that 
this smoke inhalation occurred on a daily basis for 
approximately 5 to 6 months, but that he never sought 
treatment for a respiratory condition.  His symptoms were an 
occasional dry cough, without sputum production, shortness of 
breath, hemoptysis or anorexia.  The veteran reported dyspnea 
upon exertion after taking 20-30 steps.  The veteran advised 
that he was a lifetime nonsmoker.  Upon physical examination, 
the veteran's lungs were noted to be clear to auscultation 
and percussion, bilaterally, and without rales, wheezes or 
rhonchi auscultated.  Upon clinical testing the veteran's was 
noted to have a decreased inspiratory flow.  He was diagnosed 
as having a severe lung defect secondary to smoke inhalation 
in the Persian Gulf and this was more likely than not caused 
by exposure to smoke or other toxic chemicals in the Persian 
Gulf.  In reaching this opinion, the examiner noted that the 
veteran was never a smoker and had no civilian exposure to 
environmental pollutants.  

Upon review of the evidence of record, the Board finds that 
the veteran is entitled to service connection for a severe 
restrictive lung disorder.  The veteran credibly testified 
that he experienced significant smoke inhalation in service 
and it was confirmed by the July 1997 letter which stated the 
veteran was likely exposed to low levels of nerve agents.  He 
was noted to be a lifetime nonsmoker and had no civilian 
exposure to environmental pollutants.  Pointedly, he was 
found to have a restrictive lung disorder in June 1993 only a 
few years following service discharge.  Additionally, there 
is only one clinical medical opinion of record and it 
indicates that the veteran's restrictive lung disorder was 
more likely than not caused by smoke inhalation incurred in 
service in the Persian Gulf.  Thus, service connection for a 
severe restrictive lung disorder is granted.  

Increased rating

The veteran seeks a rating in excess of 40 percent for his 
back disability.  The veteran was granted service connection 
for a lumbosacral strain and awarded a 20 percent disability 
rating in an April 1996 rating decision.  The RO denied the 
veteran's request for an increased rating in a May 1997 
decision, but later awarded a 40 percent rating in a March 
1998 decision, the evaluation was effective as of November 
1996.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994). 

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); see also 38 C.F.R. § 3.114.  

When VA granted service connection for degenerative lumbar 
spine with probable herniated disc at L3-4, a 40 percent 
rating was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 in March 1998.  A 40 percent rating is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The 40 percent rating is 
the highest rating available under Diagnostic Code 5295.  

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  Severe 
limitation of motion warranted a 40 percent rating.  There 
was no higher rating available under this code.  

38 C.F.R. § 4.71a, Diagnostic Code 5293, was the only avenue 
to assign a rating higher than 40 percent for a lumbar 
disability within the Schedule of Ratings at the time the 
veteran filed his claim.  Specifically, a 60 percent rating 
may be assigned when the evidence shows pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).

The amendment changed the diagnostic code numbers used for 
all spine disabilities and instituted the use of a general 
rating formula for diseases and injuries of the spine for the 
new Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
..........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis...................................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...................................................10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Veterans Court held in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which 
requires consideration of painful motion with any form of 
arthritis), the veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

As also cited in the section above, it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

In October 1995, the veteran underwent a VA examination of 
the spine.  The veteran reported low back pain and stiffness 
with intermittent numbness radiating down both lower 
extremities.  Objectively, the veteran appeared to be in 
discomfort, moved slowly, but had a satisfactory gait.  Upon 
a request to stand on his toes, the veteran reported pain in 
his back.  The veteran had positive straight leg raising 
signs.  Dorsiflexion was difficult for him as this caused him 
discomfort in his back.  There was no tenderness found over 
the lumbar spine.  The veteran was noted to have a postural 
deformity, in as much as he stood in a slightly forward 
flexed position.  There was no evidence of a fixed deformity 
and he had a normal musculature of the back.  The veteran had 
forward flexion to 40 degrees, backward extension to 20 
degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 15 degrees, rotation to the left to 15 degrees, 
and 12 degrees of rotation to the right.  The veteran 
reported pain during all range of motion testing, except in 
the left lateral flexion.  Deep tendon reflexes and motor 
strength were both found to be normal.  The veteran had a 
slight decrease in pinprick sensation to the anterior thigh, 
bilaterally, but more so on the left than on the right.  The 
examiner reviewed the MRI and found a definite disc 
protrusion at L3-4.  The veteran was ultimately diagnosed as 
having degenerative lumbar spine disease with probable 
herniated disc at L3-4.  

A May 1996 radiological examination report revealed vertebral 
body height and alignment were maintained and the disc spaces 
were adequately preserved.  There were no significant 
hypertrophic changes noted.  The radiologist found the x-ray 
of the lumbar spine to be unremarkable.  

In a June 1996 treatment record, the veteran requested a back 
brace and cane for assistance in ambulation.  He was noted to 
have a protruding disc.  In June 1997, the veteran sought 
treatment complaining of back pain and treating personnel 
could not rule out spinal stenosis of the lumbar spine.  

In June 1997, the veteran underwent a Medical Evaluation 
Board during his National Guard service.  The veteran 
reported low back pain, which increased upon lifting, 
prolonged standing, carrying, or prolonged walking, and the 
pain radiated to his right thigh.  The veteran further 
advised that he experienced a tingling sensation in the 
plantar aspect of his left foot.  Rest improved the pain in 
his back.  

Upon physical examination of the back, there was marked 
tenderness on palpation of the paraspinous muscles on the 
right side.  The examiner reported that this appeared to be 
somewhat exaggerated.  The veteran was able to touch his 
ankle upon forward flexion, but complained of pulling in his 
back without radicular symptoms.  The veteran was able to 
walk on his toes and heels.  X-rays of the lumbar spine 
revealed small, anterior osteophytes at L2-3 and L3-4, and 
the disc heights and sagittal alignments were well 
maintained.  There was no evidence of spondylolisthesis or 
spondylolyisis.  The veteran was ultimately diagnosed as 
having muscular low back pain.  

As reflected in a September 1997 private treatment note, the 
veteran had sought treatment for complaints of neck pain and 
stiffness.  The physician reviewed the veteran's MRI from 
1995 and indicated that there was evidence of spinal stenosis 
at L4-5 with thick ligamentum flavum.  He also noted a right 
paracentral disc and spinal stenosis at L3-4.  The veteran 
had some facet hypertrophy at L2-3.  The assessment was 
degenerative joint disease and disc disease of the 
lumbosacral spine without evidence of radiculopathy on 
EMG/NCV study.  He was also assessed as having peripheral 
neuropathy-rule out secondary to nerve gas exposure during 
the Gulf War.  

In December 1997, the veteran underwent a VA examination for 
the spine.  The veteran reported significant, chronic low 
back pain since injuring it in June 1995 while in service.  
He reported that the pain radiated to both lower extremities 
and he experienced the pain daily.  He specifically 
experienced increased pain when bending, stooping, twisting 
movements, standing, sitting or lifting.  The veteran related 
that he used a back brace for support.  

Upon physical examination, the veteran complained of 
significant pain, and there was tenderness over the lumbar 
spine.  The spine revealed no deformity and the musculature 
of the back was noted to be within normal limits.  The 
examiner could not determine whether the veteran was giving 
his maximum effort during the physical examination.  The 
veteran's flexion was to 66 degrees, extension to 0 degrees, 
lateral flexion both left and right to 22 degrees, rotation 
to the right to 6 degrees, and rotation to the left to 13 
degrees.  The veteran stood erect with no evidence of fixed 
deformities.  The veteran had difficulty standing on his 
heels and toes as he complained of back pain.  The examiner 
noted that the sensory examination of the lower extremities 
was difficult to assess, but there seemed to be decreased 
pain sensation in most of his lower extremities.  The x-ray 
of the lumbar spine revealed minimal degenerative arthritic 
changes.  The veteran was diagnosed as having chronic low 
back pain with degenerative disc disease, spinal stenosis, 
and degenerative arthritis of the lumbar spine.  The veteran 
was further noted to have "very significant" functional 
loss due to pain based upon his subjective assertions.  The 
examiner indicated that he had some degree of pathology in 
the lumbar spine as evidenced by the MRI, but there was no 
evidence consistent with any radiculopathy.  The examiner 
opined that the extent of the veteran's pain was not fully 
explained by the data before him.  

In a March 1998 radiologist's report, the veteran was noted 
to have "minimal increased activity over the lumbar spine," 
possibly due to minimal arthritic change.  

In August 1998, the veteran underwent a VA general medical 
examination.  The veteran continued to complain of low back 
pain radiating to his lower extremities with pain felt on a 
daily basis.  The veteran reported feeling worse with 
prolonged sitting, standing, walking, or ascending stairs.  
He advised that he could sit for 10 minutes, stand for 5 
minutes and walk for 10 minutes before feeling pain.  He 
related that his back brace lessened his symptoms.  The 
veteran stood flexed from the waist forward and walked with a 
cane, putting most of his weight on the right lower 
extremity.  

Upon physical examination, the veteran had no deformity of 
the spine and the musculature of the back was within normal 
limits.  The examiner found no evidence of muscle spasm, but 
there was evidence of slight tenderness of the lumbar area.  
The veteran complained of pain and discomfort upon range of 
motion studies and moved slowly.  Range of motion of the 
lumbar spine revealed flexion to 35 degrees, extension 
limited to -20 degrees, lateral flexion to the right to 14 
degrees, lateral flexion to the left to 10 degrees, rotation 
to the right to 5 degrees and rotation to the left to 5 
degrees.  

Neurologically, the veteran's deep tendon reflexes were 
within normal limits, but bilaterally, the straight leg 
raises caused pain in the veteran's back.  The veteran stated 
that he was unable to stand on his toes and could only stand 
minimally on his heels due to back pain.  The examiner noted 
questionable weakness in both upper extremities, but there 
was evidence of muscle development there.  The veteran could 
walk with a limp and with the assistance of a cane-
otherwise, there was no definite evidence of weakness in the 
lower extremities and muscular development there was found to 
be good.  Sensory studies revealed some decreased pain and 
touch sensation in both lower extremities.  X-ray of lumbar 
spine revealed mild degenerative changes with narrowed 
intervertebral space at L5-S1 and the impression was 
spondylitic changes.  The veteran was ultimately diagnosed as 
having chronic low back pain with a previous history of 
lumbar disc disease and mild degenerative changes of the 
lumbar spine with intervertebral disc space narrowing at L5-
S1.  It was the examiner's opinion that the veteran 
experienced significant functional loss due to back pain.  

As noted in an October 1999 private electrodiagnostic report, 
the veteran complained of low back pain and numbness in his 
lower extremities.  The treating physician could not rule out 
lumbosacral radiculopathy or neuropathy.  Upon examination by 
a neurologist, the EMG/NCS results revealed chronic axonal 
sensorimotor neuropathy in the lower extremities, but there 
was no definite evidence of lumbosacral radiculopathy.  The 
radiologist's report indicated that the MRI revealed minimal 
intervertebral disc protrusion at the midline and slightly to 
the right at L2-3 and to a lesser degree at L3-4.  The 
veteran was found to have a very narrow spinal canal and mild 
spinal stenosis at all levels.  The radiologist's impression 
was that the veteran had annular tears at the L2-3 and L3-4 
levels with a subligamental bulge-most prominent at the 
right of the midline at L2.  He was also noted to have a 
minor subligamental bulge at L1-2 and L3-4.  

In January 2000, the veteran sought treatment for complaints 
of back and bilateral leg pain.  The veteran reported low 
back pain, primarily on the left.  He complained to 
difficulty sleeping at night due to his pain.  A MRI of the 
lumbar spine revealed a disc disruption at L3-4 and possibly 
at L4-5 and L5-S1.  Upon neurological examination, the 
veteran was noted to have back pain upon the straight leg 
raise and some evidence of a mild, positive spurring on the 
left.  The physician's impression was that the veteran had 
low back pain with degenerative disc disease.  Range of 
motion studies were not performed during this treatment.  

Also, in January 2000, the veteran underwent a discography of 
L2-3, L3-4, L4-5 and L5-S1 for his degenerative disc disease.  
The impression was positive discography at all levels noted.  
In February 2000, the veteran underwent a two part 
intradiskal electrothermal therapy for his degenerative disc 
disease.  

In a March 2000 letter to VA, the veteran indicated that he 
experienced neuropathy of the lower extremities as well as 
the loss of bowel and bladder control.  He further reported 
numbness after sitting for even short periods of time.  

In June 2001, the veteran sought treatment for, inter alia, 
back pain.  He refused to cooperate to his full strength 
during the examination.  He refused to attempt the tandem 
gait test-indicating that it would cause too much pain in 
his back.  The veteran used a cane due to his back pain, but 
the physician noted that he did not appear to have a 
myelopathic gait.  His reflexes were equal and symmetric.  A 
MRI revealed mild degenerative disease of the lumbar spine 
with no herniated disc or significant stenosis other than the 
degenerative changes as noted.  The physician's impression 
was that the veteran's symptoms were not reflective of 
radiculopathy in the legs, nor did he have evidence of 
neurogenic claudication.  The physician opined that most of 
the veteran's symptoms of chronic pain were related to pain 
in his entire body.  

In August 2002, the veteran sought VA treatment complaining 
of low back pain radiating to his right leg.  There was no 
swelling found, but the straight leg raises were noted to be 
positive at 30 degrees.  The assessment was chronic low back 
pain.  The CT scan of the lumbar spine revealed, what the 
physician suspected was a very small right lateral disc 
herniation at L5-S1 with minimal bilateral neural foramina 
encroachment at the same level.  There was also evidence of 
minimal to mild spondylosis of the lumbar spine at L3-4 with 
a small anterior marginal spur of the superior endplate of 
L4.  

In September 2002, the veteran again sought VA treatment 
complaining of back pain.  He was noted to have a history of 
prominent spine disease in the lumbar area.  The veteran had 
difficulty reporting his symptoms upon examination.  The 
veteran reported severe pain in his right lumbar area after 
brushing his teeth 3 or 4 days prior.  He described the pain 
as a pulling sensation with movement exacerbating the pain.  
He experienced a burning sensation in the right thigh and 
that his right foot was numb.  Upon straight leg testing, the 
veteran reported much pain at 50 degrees on the right.  The 
veteran was diagnosed as having severe lumbar spine disease.  

In April 2003, the veteran underwent a General Medical 
Examination.  The veteran reported numbness in the left lower 
extremity and experienced burning when walking for prolonged 
periods of time.  The veteran advised that he experiences 
pain constantly and used crutches or a wheelchair to 
ambulate.  Upon physical examination, the veteran was unable 
to walk on his toes or heels due to back pain.  Range of 
motion tests on the lumbar spine revealed tenderness on 
palpation and pain with active and passive movements.  Also 
noted were muscle spasms in the abdomen and external 
obliques.  The veteran was positive for straight leg raises 
in the left lower extremity.  The veteran's flexion was to 50 
degrees, extension to 24 degrees, lateral flexion to 26 
degrees, rotation on the right to 18 degrees and 20 degrees 
on the left.  The veteran was noted to have marked sensation 
loss and response to sharps on neurological testing of the 
left lower extremity.  The veteran was ultimately diagnosed 
as having desiccation of the lumbar spine with neurological 
deficits, annular bulge, spinal stenosis, forminal 
encroachment, muscle spasms, and peroneal neuropathy with 
moderate to severe functional loss due to pain.  

In July 2003, the veteran underwent a MRI of the lumbar 
spine.  The MRI revealed an asymmetric right-sided disc bulge 
at L5-S1, mild concentric disc bulges at the remaining 
levels, and small cavernous hemangiomas at L2 and T12 without 
evidence of spinal metastatic disease.  Clinical correlation 
with a right L5 or S1 radiculopathy was suggested.  

In August 2004, the veteran underwent another VA examination 
of the spine.  The claims file was reviewed.  The veteran 
reported sharp and constant daily low back pain with 
associated stiffness, weakness, fatigability and lack of 
endurance.  He advised that his pain level was at a 5 on a 
scale of 1 to 10, with 10 being the most severe pain, but 5 
to 6 times per week, the veteran reported experiencing flare-
ups with a pain level at a 10/10.  These flare-ups lasted 1 
to 2 days and he would experience associated decreased range 
of motion.  The veteran reported using a back brace for the 
pain and a cane to help him walk, but denied using a cane or 
walker.  He related being able to walk 100 yards, but was 
unsteady on his feet.  He advised that he had difficulty in 
performing most of his daily activities due to his back pain.  

Upon physical examination, the veteran was noted to have 
severe spasm of the paraspinal muscles, but without 
tenderness.  There was no loss of normal lordotic curvature 
of the spine noted, nor was there evidence of kyphosis or 
scoliosis.  The veteran reported severe pain in his low back 
and was unable to complete the range of motion testing.  The 
CT scan of the lumbar spine revealed mild spondylosis with 
small marginal spurs from L2-S1, mild degenerative disc with 
small Schmorl's node at L2-3, mild diffuse bulging annulus 
from L2-4, mild bilateral sacroliitis, and a suspected 
minimal right paramedian posterior disc herniation at L3-4.  
The veteran was diagnosed as having mild spondylosis from L2-
S1 of the lumbar spine, mild degenerative disc disease of the 
lumbar spine from L2-3, mild diffuse bulging annulus of the 
lumbar spine at L2-4, suspected minimal right paramedian 
posterior disc herniation of the lumbar spine at L3-4, mild 
bilateral sacroiliitis, and chronic, severe lumbosacral 
strain.  The examiner was unable to assess active and passive 
range of motion and repetitive use due to the veteran's 
complaints of severe pain.  The veteran was admitted to the 
hospital for further assessment following this examination.  
The examiner opined that the veteran's degree of back pain 
was severe due to his subjective complaints and hospital 
admission.  The examiner stated that the veteran's pain would 
severely limit his functional ability during flare-ups or 
upon repeated use of the lumbosacral or sacroiliac joints.  

In an August 2005 letter, the veteran's private treating 
physician indicated that the veteran had degenerative disc 
disease and disc bulges in the lumbosacral spine.  He noted 
that MRIs revealed annular tear at L2-3 and L3-4.  

In December 2005, the veteran underwent another VA 
examination of the spine.  His claims file was reviewed prior 
to the examination.  The veteran reported sharp, 
intermittent, daily pain in the lumbar spine area which 
lasted 2 to 3 weeks and assessed a pain level of 5/10 to 
7/10.  He advised that he experienced stiffness in his lumbar 
spine and weakness in both legs.  The veteran reported 
experiencing flare-ups with sharp, constant pain in the 
lumbar spine occurring 3 to 4 times per month, lasting 3 
weeks, and with a pain level of 10/10.  During flare-ups, the 
veteran experienced additional limitation of motion in his 
lumbar spine.  He noted that pain was exacerbated upon 
prolonged standing.  The veteran denied bladder or bowel 
complaints, but experienced numbness and weakness in his 
legs.  The veteran advised that he used a cane to assist in 
his walking and occasionally used a wheelchair.  He used a 
back brace and could walk approximately 50 steps.  The 
veteran stated that he was unsteady on his feet, but he does 
not fall because his cane stabilizes him.  The veteran 
reported that his back pain impacted his ability to perform 
his daily activities.  

Upon physical examination, the examiner noted severe spasm 
and tenderness of the paraspinal muscles, bilaterally from 
L1-5.  There was no kyphoscoiosis noted, but there was a 
decrease in the normal lordotic curvature of the spine.  
Range of motion revealed flexion to 31 degrees, extension to 
15 degrees, left lateral flexion to 5 degrees, right lateral 
flexion to 8 degrees, left rotation to 7 degrees, and right 
rotation to 10 degrees-all with pain.  There was evidence of 
pain, weakness, fatigue, lack of endurance with repetitive 
use.  There was no additional limitation of motion in all 
ranges of motion with pain that caused major functional 
impact.  Both lower extremities revealed normal sensation to 
pinprick and vibratory sense.  The CT scan of the lumbosacral 
spine revealed spondylosis, central disc herniation at L4-5, 
mild bilateral foraminal encroachment, degenerative 
osteoarthritis of the lumbar spine without compression 
fractures.  The veteran was diagnosed as having spondylosis 
of the lumbosacral spine, a small posterior central disc 
herniation of the lumbosacral spine at L4-5, peroneal 
neuropathy, and chronic lumbosacral spine strain with severe 
functional loss due to pain and pain, weakness, fatigue and 
lack of endurance for all ranges of motion with repetitive 
use.  This pain was found to cause major functional impact.  

Pursuant to the Board's remand, the veteran underwent a VA 
examination of the spine in May 2007.  He reported back pain 
upon sitting, standing, bending and twisting.  He takes pain 
medication with only partial relief of his symptoms.  The 
veteran advised that the pain is generalized over his entire 
body and is a burning type of pain.  The veteran related 
biweekly flare-ups which typically last 2 weeks.  The veteran 
was able to walk 20 yards and used a walker or cane to assist 
in his ambulation.  The veteran advised that he did not 
currently use a back brace, but was noted to be wearing a 
back corset during the examination.  The veteran reported 
difficulty in performing his daily activities due to poor 
function in his hands and legs.  

On physical examination, the veteran was moaning, and at 
times screaming, in pain and complained that his entire body 
was burning.  The range of motion in his lumbosacral spine 
was: flexion to 15 degrees, extension to 0 degrees, left 
lateral bending to 0 degrees, right lateral bending to 15 
degrees, left lateral rotation to 5 degrees, and right 
lateral rotation to 5 degrees.  The veteran complained of 
pain upon palpation of any place on his back.  Noted was the 
veteran's extreme pain during straight leg raising.  The 
examiner could not perform the repetitive motion testing as 
the veteran was in extreme pain.  X-ray of the lumbosacral 
spine revealed minimal spurring at the L3-4 and L2-3 spaces 
anteriorly.  All disc spaces were noted to be normal, but 
there was light foraminal narrowing at the L5-S1 level.  The 
veteran was diagnosed as having functional spinal disorder.  
The examiner opined that the veteran's symptoms were strongly 
suggestive of active malingering or functional/somatoform 
pain disorder.  The examiner indicated that the veteran's 
multiple severe complaints could not be explained by the 
objective findings upon x-ray or physical examination.  

A review of the medical evidence reveals that the rating 
criteria extant at the time of the veteran's initial claim 
are far more favorable to the veteran than current criteria.  
Specifically, there is no evidence of the veteran having 
incapacitating episodes of lumbar spine symptoms having a 
total duration of at least two weeks to even allow for the 
assignment of a 20 percent rating using the 2002 criteria, 
nor is there evidence of ankylosis of the lumbar spine so as 
to allow for the assignment of a 40 percent rating under 
current criteria.  As such, there is no avenue for assignment 
of a rating higher than 40 percent using any criteria other 
than those in effect at the time the veteran filed his claim 
for an increased rating in November 1996.  As such, the 
Board's discussion will be limited to the earlier, more 
favorable rating criteria. 

Given the evidence as outlined above, the Board finds that 
the veteran has a history of persistent symptoms affecting 
his ability to move his low back.  He has daily pain, limited 
motion, and neurological findings associated with the use of 
his lower extremities.  Thus, when resolving all reasonable 
doubt in favor of the veteran, the  Board finds that the 
veteran has pronounced intervertebral disc syndrome with 
little intermittent relief as evidenced by his consistent 
complaints for over 10 years and only minimal improvement 
with various treatments, including pain management therapy.  
Accordingly, criteria for assignment of a 60 percent rating 
have been met.  

The Board acknowledges that the veteran has had periods when 
his symptoms were less severe than currently.  In an effort 
to allow for the greatest degree of stability of the 
disability evaluation as per 38 C.F.R. § 3.344(a), however, 
the Board finds that the assignment of the more favorable 60 
percent evaluation should be assigned for the entire period 
in question and there is no need for staged ratings.  
Additionally, there are no criteria for assignment of a 
higher rating on a schedular basis for intervertebral disc 
syndrome and an extraschedular evaluation is not considered 
as the veteran is already assigned a 100 percent rating on a 
total disability based upon individual unemployability basis.  


ORDER

Service connection for somatoform disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  

Service connection for an abdominal disability, to include as 
due to an undiagnosed illness, is denied.  

Service connection for GERD and hiatal hernia, to include as 
due to an undiagnosed illness, is denied.  

Service connection for a severe restrictive lung disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

A 60 percent rating for a back disability is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.  


REMAND

The veteran seeks service connection for a right foot 
disability.  He contends that while he was on active duty for 
training in the reserves, the he injured his right foot 
causing his current disability.  

On June 15, 1982, the veteran underwent treatment for pain 
over the dorsum of his right foot.  He reported injuring it 
while playing basketball.  Upon physical examination, his 
foot was noted to be tender to palpation.  An x-ray revealed 
no evidence of a bone injury.  

The veteran had confirmed active duty for training service 
from June 13, 1982 to June 27, 1982.  Therefore, the above-
described injury occurred while he was on active duty for VA 
benefits purposes.  

Following service, the veteran has undergone treatment, 
including surgical treatments, on his right foot.  The 
veteran is currently diagnosed as having nerve entrapment, 
painful cicatrix, and onychomycosis of the right foot.  He 
had a history of neuritis of the right foot and exostosis of 
the right dorsal foot.  

The evidence of record, however, does not include an opinion 
as to whether the veteran's current right foot disability had 
its onset during service or during the period of his active 
duty for training, nor has the veteran been afforded a VA 
examination to determine the nature and etiology of his 
current right foot disability.  

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the veteran's claim of service connection for a right foot 
disability.  There is evidence that the veteran has a current 
right foot disability and he had an injury to his right foot 
in June 1982-while on active duty for training.  Thus, the 
claim must be remanded for a VA examination to be scheduled 
and an opinion obtained as to whether the veteran's current 
right foot disability had its onset during service.  This 
examination is required pursuant to 38 C.F.R. § 3.159(c)(4).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, post-service, 
medical treatment records regarding the 
veteran's right foot disability.  The 
veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's right foot disability.  The 
veteran's claims folder should be made 
available to the examiner.  The examiner 
is to perform all necessary clinical 
testing and render all appropriate 
diagnoses.  The examiner should then 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current right foot disability was incurred 
during or as a result of service.  The 
examiner should specifically reference the 
June 15, 1982 treatment record regarding 
the injury to his right foot in rendering 
his or her opinion.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


